Citation Nr: 0704071	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  05-16 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
service-connected traumatic arthritis with limitation of 
motion of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from January 1971 to January 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which continued a 20 percent disability evaluation for 
service-connected traumatic arthritis of the lumbar spine.

In a rating decision dated March 2006, the RO increased the 
veteran's disability rating to 40 percent, effective May 
2004.  The veteran was advised of the increased rating by 
letter, and by a Supplemental Statement of the Case (SSOC), 
in March 2006.  However, he did not withdraw his appeal.  In 
AB v. Brown, 6 Vet. App. 35 (1993), the U.S. Court of Appeals 
for Veterans Claims held that, on a claim for an original or 
increased rating, the veteran will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy, even 
if partially granted, where less than the maximum benefit 
available is awarded.  Thus, this appeal continues.

In July 2006, the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO.  A 
transcript is associated with the claims file.


FINDING OF FACT

The competent and probative evidence of record reflects that 
the veteran's service-connected traumatic arthritis with 
limitation of motion of the lumbar spine is characterized by 
forward flexion to 40 degrees with pain beginning at 30 
degrees, extension to 30 degrees with no pain, bilateral 
lateral flexion to 30 degrees with no pain, and bilateral 
lateral rotation to 40 degrees with no pain.  There are no 
associated neurological abnormalities, and the veteran has 
not had incapacitating episodes which require bed rest 
prescribed by a physician and treatment by a physician.

CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 40 
percent for service-connected traumatic arthritis with 
limitation of motion have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5235 to 5243 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or SSOC.  Mayfield 
v. Nicholson, No. 02-1077 (Vet. App. Dec. 21, 2006). 

In May 2004, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The May 2004 letter informed the veteran that VA would 
assist him in obtaining records in the custody of a Federal 
department or agency, including VA, the service department, 
and the Social Security Administration.  He was advised that 
it was his responsibility to send medical records showing his 
service-connected disability had increased in severity, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was specifically asked to 
provide to provide "any evidence in your possession that 
pertains to your claim."  See 38 C.F.R. § 3.159(b)(1).  

The Board finds that the content of the May 2004 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, 
an April 2005 SOC provided the veteran with yet an additional 
60 days to submit more evidence.  Thus, the Board finds that 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

Finally, the Board notes the RO sent the veteran a letter in 
March 2006 informing him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Thus, the Board concludes that all 
required notice has been given to the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2006).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Service connection for traumatic arthritis with limitation of 
motion of the lumbar spine was established in April 1996, and 
the RO assigned a 10 percent evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5010-5292 (1996), effective 
from February 1995.  At that time, the RO determined the 
veteran had a slightly limited range of motion, based upon a 
VA examination conducted in April 1996.  

In a rating decision dated April 1998, the RO increased the 
veteran's disability rating to 20 percent, effective March 
1996.  The RO determined the veteran had moderate limitation 
of motion based on a March 1998 VA examination.  

In a rating decision dated March 2006, the RO increased the 
veteran's disability rating to 40 percent under 38 C.F.R. 
§ 4.71a, DC 5242 (2006), effective from May 2004.  The RO 
increased the veteran's disability rating based on evidence 
showing that his forward flexion was limited to 30 degrees or 
less.  

The veteran now asserts that his service-connected lumbar 
spine disability warrants an evaluation greater than 40 
percent.  

The Board notes that the rating criteria for evaluating 
intervertebral disc syndrome and disabilities of the spine 
were revised in September 2002 and September 2003, 
respectively.  See 67 Fed. Reg. 54,345-49 (Aug. 22, 2002); 
(codified at 38 C.F.R. § 4.71a, DC 5293 (2003); see also 68 
Fed. Reg. 51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. 
§ 4.71a, DCs 5235 to 5243 (2004)).  However, because the 
claim on appeal was filed after the revisions became 
effective, the Board will consider entitlement to an 
increased evaluation under only the new criteria.  

As noted, the veteran's service-connected lumbar spine 
disability is currently rated 40 percent disabling under DC 
5242, for degenerative arthritis of the spine.  DC 5242 is 
evaluated under a general rating formula for evaluating 
diseases and injuries of the spine.  The criteria for the 
General Rating Formula for Diseases and Injuries of the Spine 
are as follows, in part:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

        100%	Unfavorable ankylosis of the entire spine;
        50%	Unfavorable ankylosis of the entire 
thoracolumbar spine;
40%	Forward flexion of the thoracolumbar spine 
30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine;

Note (1):  Evaluate any associated objective 
neurologic
abnormalities, including, but not limited to, 
bowel or bladder
impairment, separately, under an appropriate 
diagnostic code.
Note (2):  (See also Plate V.)  For VA 
compensation purposes, normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to 
the sum of the range of forward flexion, 
extension, left and right lateral flexion, and 
left and right rotation.  The normal combined 
range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note 
are the maximum that can be used for calculation 
of the combined range of motion.

Note (3):  In exceptional cases, an examiner may 
state that because of age, body habitus, 
neurologic disease, or other factors not the 
result of disease or injury of the spine, the 
range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to 
the normal range of motion stated in Note (2).  
Provided that the examiner supplies an 
explanation, the examiner's assessment that the 
range of motion is normal for that individual 
will be accepted.

Note (4):  Round each range of motion measurement 
to the nearest five degrees.

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire thoracolumbar spine or the entire spine is 
fixed in flexion or extension, and the ankylosis 
results in one or more of the following: 
difficulty walking because of a limited line of 
vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.

38 C.F.R. § 4.71a, DCs 5235 to 5243 (2006).

After carefully reviewing the evidence of record, the Board 
finds the preponderance of the evidence is against the grant 
of an increased evaluation for service-connected traumatic 
arthritis of the lumbar spine.  Specifically, there is no 
competent evidence of record showing he has unfavorable 
ankylosis of either the thoracolumbar spine or the entire 
spine, which is when the spine is fixed in flexion or 
extension and is accompanied by other symptoms.  In this 
regard, the Board notes that, at the September 2005 VA 
examination, the veteran demonstrated forward flexion to 40 
degrees with pain beginning at 30 degrees, extension to 30 
degrees with no pain, lateral flexion to the left and right 
to 30 degrees with no pain, and lateral rotation to the left 
and right to 40 degrees with no pain.  In addition, the 
evidence shows the veteran has consistently demonstrated 
movement of the spine in the planes of excursion (forward 
flexion, backward extension, lateral flexion, and rotation) 
tested, which clearly indicates he does not have ankylosis.  
See June 2004 VA examination report; see also VA outpatient 
treatment records dated March 2003 and November 2005.  
Therefore, a rating in excess of 40 percent cannot be awarded 
for the veteran's service-connected lumbar spine disability 
under the General Rating Formula.

The Board has considered whether the veteran's service-
connected lumbar spine disability warrants a separate 
evaluation for any associated neurological abnormalities.  
However, the examiner who conducted the September 2005 VA 
examination noted the veteran had no neurological complaints 
associated with his lumbar spine and determined the veteran 
did not have a neurological disorder.  As a result, the Board 
finds that a separate disability evaluation based upon 
neurological abnormalities is not warranted in this case.

The Board has also considered the veteran's service-connected 
lumbar spine disability under all other potentially 
applicable diagnostic codes.  Although recent X-rays of the 
veteran's lumbar spine were negative, see September 2004 and 
September 2005 X-rays, the Board notes that X-rays taken in 
June 2004 revealed mild changes with mild disc narrowing.  
Therefore, the Board will consider the veteran's lumbar spine 
disability under DC 5010, for traumatic arthritis, and under 
DC 5243, for intervertebral disc syndrome.  

Under DC 5010, traumatic arthritis substantiated by X-rays is 
evaluated as degenerative arthritis.  Under DC 5003, 
degenerative arthritis, when substantiated by X-rays, will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent disability 
rating is warranted with X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, and a 10 percent 
disability rating is warranted with x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  Note 1 accompanying DC 5003 states that the 20 
percent and 10 percent ratings based on X-ray findings will 
not be combined with ratings based upon limitation of motion.  
Note 2 states that the 20 percent and 10 percent ratings 
based on X-ray findings will not be utilized in rating 
conditions listed under Diagnostic Codes 5013 to 5024.

In evaluating the veteran's claim under DC 5010/5003, the 
Board notes the veteran has consistently demonstrated limited 
motion in forward flexion.  In fact, the veteran's service-
connected lumbar spine disability was previously rated 20 
percent disabling under DC 5292 (1998), for limitation of 
motion of the lumbar spine.  However, as of 2002, there are 
no specific criteria on the rating schedule for evaluating 
limitation of motion of the lumbar spine.  Nonetheless, the 
Board finds that even if we used the old rating criteria in 
DC 5292 (1998), an evaluation greater than 40 percent would 
not be warranted as the highest rating available under that 
code was 40 percent.  DC 5010/5003 does not otherwise assist 
the veteran in obtaining a higher disability evaluation 
because his lumbar spine is the only joint involved.  
Therefore, DC 5010/5003 is not for application in this case.

Under DC 5243, intervertebral disc syndrome can be rated 
under either the General Rating Formula for Diseases and 
Injuries of the Spine or the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  As discussed above, the veteran's service-
connected lumbar spine disability does not warrant an 
increased evaluation under the General Rating Formula.  Under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, a 40 percent evaluation is warranted 
for incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  A 60 percent evaluation is warranted for 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  Note (1) provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

Applying the legal criteria above, the Board finds the 
veteran has not demonstrated the criteria necessary to 
warrant a 60 percent evaluation.  Specifically, the evidence 
does not show that, during the past 12 months, the veteran 
has had incapacitating episodes as contemplated by the rating 
criteria.  Initially, the Board notes the September 2005 VA 
examination report reflects that the veteran denied having 
any incapacitating episodes requiring bed rest over the 
previous 12 months.  However, at the July 2006 Travel Board 
hearing, the veteran testified that he and the September 2005 
VA examiner did not discuss whether he had incapacitating 
episodes.  The veteran also testified that he has to sit or 
lie down when his back gets bad.  He testified that he has 
these episodes about three to four times a week but that a 
doctor has never prescribed bed rest. 

The Board appreciates the veteran's testimony before the 
undersigned regarding his lumbar spine disability, and does 
not doubt the veteran has the episodes he described.  
However, as noted, the Board finds the veteran has not had 
incapacitating episodes as contemplated by the rating 
criteria, because the medical evidence of record shows he has 
only sought follow-up treatment about every six months, and 
did not report having episodes of pain which caused him to 
sit or lie down.  See VA treatment records dated September 
2004 to April 2006.  The Board recognizes that not all of the 
veteran's complaints may be reflected in the medical 
evidence; however, we find it probative that the treatment 
records mentioned above reflect that the veteran's chief 
concern was his unassociated gastroesophageal reflux disease 
and that, with regard to his chronic back pain, he has had 
effective intervention with medication.  See April 2006 VA 
treatment record.  Therefore, the Board finds an increased 
evaluation is not warranted under DC 5243.  

The regulations at 38 C.F.R. §§ 4.40 and 4.45 and the 
decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), require 
the Board to consider the veteran's pain, swelling, weakness, 
and excess fatigability when determining the appropriate 
disability evaluation for a disability using the limitation-
of-motion diagnostic codes.  Within this context, a finding 
of functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain.  

In evaluating the veteran's claim under Deluca, supra, the 
Board notes the veteran has complained of pain and stiffness 
in his low back, and has described having flare-ups of pain 
after lifting heavy objects and when he wakes up in the 
morning.  See VA examination reports dated June 2004 and 
September 2005.  On examination in September 2005, the 
veteran demonstrated a full range of motion in extension, 
lateral flexion, and rotation without complaints of pain, and 
demonstrated forward flexion to 40 degrees with pain 
beginning at 30 degrees.  Although the veteran has complained 
of pain on forward motion, the Board notes the September 2005 
VA examiner found no additional limitation of pain, fatigue, 
weakness, or lack of endurance on repetitive use, and noted 
the veteran denied any effect on his activities of daily 
living, recreation activities, or sports.  See also June 2004 
VA treatment record.  In addition, the Board notes any 
additional functional limitation due to pain is contemplated 
in the 40 percent currently assigned as it is based on 
forward flexion limited to 30 degrees with pain.  See 
September 2005 VA examination report.  The Board thus finds 
the preponderance of the evidence is against a finding that 
the veteran's functional limitation due to pain warrants an 
evaluation in excess of 40 percent.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca, supra.  

In summary, and for the reasons and bases set forth above, 
the Board finds the veteran is not entitled to an evaluation 
in excess of 40 percent for service-connected traumatic 
arthritis with limitation of motion of the lumbar spine, and 
the benefit-of-the-doubt is not for application.  See 
Gilbert, supra.  


ORDER

Entitlement to an evaluation in excess of 40 percent for 
service-connected traumatic arthritis with limitation of 
motion of the lumbar spine is denied.  



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


